          Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

SHAMISO MASWOSWE                                  )
                                                  )     Civil Action No. 1:21-cv-411-CKK
         Platintiff,                              )
                                                  )     Judge Colleen Kollar-Kotelly
    v.                                            )
                                                  )
MERRICK GARLAND,                                  )
ATTORNEY GENERAL                                  )
                                                  )
         Defendant.                               )

                                              ANSWER

         Defendant Merrick Garland,1 in his official capacity, hereby answers the Employment

Discrimination Complaint and Demand for Jury Trial, ECF No. 2, (“Complaint”) as follows:

                                             First Defense

         Plaintiff fails to state a claim upon which relief could be granted.

                                           Second Defense

         Plaintiff failed to mitigate damages by taking reasonable steps to reduce or eliminate

damages.

                                            Third Defense

         Answering the separate paragraphs of Plaintiffs’ Complaint, Defendants state:

         Section headings in the Complaint are only purported characterizations of subsequent

allegations, to which no response is required, but insofar as one is deemed necessary, denied.

         The unnumbered opening paragraph of the Complaint consists of a characterization of the

instant action, to which no response is required, but insofar as one is deemed necessary, denied.




1Defendant has been substituted for then-Acting Attorney General Monty Wilkinson, the
defendant named by the Complaint, pursuant to Federal Rule of Civil Procedure 25(d).
    Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 2 of 14



1. Defendant denies except to admit that Plaintiff was previously employed as a Trial

   Attorney at the Department of Justice (“DOJ”) at the GS-15 paygrade, that her term of

   employment was not extended, and that Plaintiff is a Black woman who was pregnant

   and gave birth during her employment at DOJ.

2. This paragraph consists of Plaintiff’s characterization of the instant action, to which no

   response is required, but insofar as one is deemed necessary, denied.

3. This paragraph consists of Plaintiff’s characterization of the instant action, to which no

   response is required, but insofar as one is deemed necessary, denied.

4. This paragraph consists of Plaintiff’s legal conclusion regarding venue in the instant

   action, to which no response is required, but insofar as one is deemed necessary, denied.

5. This paragraph consists of Plaintiff’s legal conclusion regarding pre-suit exhaustion, to

   which no response is required, but insofar as one is deemed necessary, denied.

6. Defendant admits that Plaintiff is a Black woman who was hired by the Public Integrity

   Section (“Section”) of DOJ in January 2016 and who had a child in November 2016.

   Defendant lacks sufficient knowledge or to admit or deny the remaining allegations in

   this paragraph.

7. Defendant admits that the Section is the part of DOJ that investigates and prosecutes

   alleged misconduct by public officials. Defendant further states that, as of the filing of

   the Complaint, DOJ was headed by Acting Attorney General Monty Wilkinson.

   Defendant denies the remaining allegations in this paragraph.

8. Admitted.
    Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 3 of 14



9. Defendant admits that, prior to her employment at DOJ, Plaintiff worked at two law

   firms in New York City for a total of approximately ten years. Defendant lacks

   sufficient knowledge or information to admit or deny the remaining allegations in this

   paragraph.

10. Defendant admits that Plaintiff holds a J.D. from New York University Law School.

   Defendant lacks sufficient knowledge or information to admit or deny the remaining

   allegations in this paragraph.

11. Defendant lacks sufficient knowledge or information to admit or deny the allegations in

   this paragraph.

12. Defendant admits that Plaintiff holds a bachelor’s degree from the University of Texas

   at Austin. Defendant lacks sufficient knowledge or information to admit or deny the

   remaining allegations in this paragraph.

13. Admitted.

14. This paragraph consists of Plaintiff’s legal conclusion regarding the application of the

   Civil Rights Act and the Pregnancy Discrimination Act, to which no response is

   required, but insofar as one is deemed necessary, denied.

15. This paragraph appears to consist of quotations from 29 C.F.R. § 1614.102 and

   Defendant respectfully refers the Court to the text of the regulation for a complete and

   accurate statement of its contents. To the extent a response is required, this paragraph is

   denied.

16. This paragraph appears to consist of quotations from the referenced Office of Personnel

   Management memorandum and Defendant respectfully refers the Court to the text of the
    Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 4 of 14



   memorandum for a complete and accurate statement of its contents. To the extent a

   response is required, this paragraph is denied.

17. This paragraph consists of Plaintiff’s legal conclusion regarding the application of the

   NO FEAR Act, to which no response is required, but insofar as one is deemed

   necessary, denied.

18. This paragraph appears to consist of quotations from the referenced letter and Defendant

   respectfully refers the Court to the text of the memorandum for a full and accurate

   statement of its contents. To the extent a response is required, this paragraph is denied.

19. Admitted.

20. This paragraph consists of Plaintiff’s legal conclusion regarding the scope of authority

   held by a Section Chief, to which no response is required, but insofar as one is deemed

   necessary, denied.

21. Admitted.

22. Denied.

23. Defendant lacks knowledge or information sufficient to admit or deny the allegations in

   this paragraph.

24. The first sentence is denied. The remainder of the paragraph is comprised of Plaintiff’s

   characterization of DOJ’s leave bank policy, to which no response is required, but

   insofar as one is deemed necessary, denied.

25. Defendant admits that Plaintiff took approximately three weeks of leave prior to the

   birth of her child. Defendant lacks knowledge or information sufficient to admit or deny

   the remaining allegations in this paragraph.
       Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 5 of 14



  26. Admitted.

27-30. Defendant lacks knowledge or information sufficient to admit or deny the allegations in

      these paragraphs.

  31. Denied.

  32. Denied.

  33. Defendant denies except to admit that Section management believed Plaintiff would

      benefit from working with more experienced attorneys on some of her cases.

  34. Denied.

  35. As to the first sentence, denied. As to the second sentence, Defendant lacks knowledge

      or information sufficient to admit or deny the allegations.

  36. Defendant denies the first, second, and third sentences except to admit that Plaintiff was

      assigned for one week to support the trial team in North Carolina. Defendant lacks

      knowledge or information sufficient to admit or deny the allegations in the fourth

      sentence.

  37. Defendant admits that Plaintiff attended the referenced trial in North Carolina and that

      her child travelled with her on that trip. Defendant lacks knowledge or information

      sufficient to admit or deny the remaining allegations in the first sentence. Defendant

      lacks knowledge or information sufficient to admit or deny the allegations in the second

      sentence. Defendant admits the third sentence. Defendant admits that Plaintiff’s

      Section Chief and Deputy Section Chief exchanged the referenced emails in regard to

      Defendant’s decision to take her child the trip but denies Plaintiff’s characterization of

      the emails. Defendant denies the remaining allegations in this paragraph.
       Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 6 of 14



   38. Defendant denies except to admit that Plaintiff received some praise for her assistance to

      the trial team that litigated the referenced trial in North Carolina and that the case was

      successful.

39-42. Denied.

   43. As to the first sentence, admitted. As to the second sentence, Defendant lacks

      knowledge or information sufficient to admit or deny the allegations.

   44. Defendant denies except to admit that Plaintiff received praise for her assistance to the

      trial team for the referenced trial in North Carolina.

   45. Defendant denies except to admit that Plaintiff worked on several cases while at the

      Section.

   46. Defendant denies except to admit that Plaintiff successfully presented a case to a grand

      jury and drafted a detention memorandum.

   47. Defendant denies except to admit that Plaintiff represented the United States in status

      conferences in federal district courts, worked with the FBI to put together an operation,

      and investigated Scam PACs.

   48. Defendant denies except to admit that Plaintiff was second-chair in the referenced drug

      trafficking prosecution, she presented the opening argument, the trial resulted in

      convictions, Plaintiff handled multiple witnesses at the trial, and the case received press

      coverage.

   49. Admitted.

   50. Denied.
    Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 7 of 14



51. Defendant denies the allegations in the first sentence, except to admit that Plaintiff’s

    annual performance review meeting followed the trial referenced in paragraph 48.

    Defendant lacks knowledge or information sufficient to admit or deny the allegations in

    the second sentence.

52. Admitted.

53. Defendant denies except to admit that during the referenced performance review

    meeting Plaintiff informed the Section Chief that she did not believe that the

    Satisfactory rating reflected her performance and that Plaintiff mentioned a colleague

    (who is a White male and had taken parental leave).

54. Defendant denies except to admit that Plaintiff stated her intent to challenge her rating at

    her annual performance review meeting.

55. As to the first sentence of this paragraph, Defendant denies except to admit that

    Plaintiff’s Section Chief expressed surprise that Plaintiff wanted to challenge her

    Satisfactory rating and asked if she “really wanted” to do so. As to the second sentence

    of this paragraph, Defendant lacks knowledge or information sufficient to admit or deny

    the allegations.

56. As to the first and third sentences, denied. Defendant lacks knowledge or information

    sufficient to admit or deny the allegations in the second sentence of the paragraph.

57. Defendant denies except to admit that Plaintiff contacted Human Resources on or about

    August 30, 2017, concerning her performance review.

58. As to the first and second sentences, admitted. Defendant denies the third sentence of

    this paragraph.
    Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 8 of 14



59. As to the first sentence, denied. As to the second and third sentences, Defendant lacks

   knowledge or information sufficient to admit or deny. As to the fourth sentence, denied.

   As to the fourth sentence, Defendant denies that DOJ arranged travel for Defendant’s

   child. As to the fifth sentence, it states a legal conclusion to which no response is

   required, but insofar as one is deemed necessary, denied.

60. Defendant denies except to admit that Plaintiff’s Section Chief contacted Criminal

   Division management concerning Plaintiff’s child accompanying her during the

   performance of her official duties at the trial in New Jersey.

61. As to the fourth sentence of this paragraph, admitted. As to the sixth sentence of this

   paragraph, Defendant admits that an attorney on the trial team so stated. As to the

   remainder of the allegations in this paragraph, Defendant lacks knowledge or

   information sufficient to admit or deny.

62. This paragraph consists of Plaintiff’s legal conclusion regarding the application of New

   Jersey law to her conduct, to which no response is required, but insofar as one is deemed

   necessary, denied.

63. Defendant denies except to admit that the Section Chief did not ask Plaintiff if she had

   obtained authorization to bring her infant, did not inquire about child care arrangements,

   did not advise whether Plaintiff could bring her infant to court, did not give Plaintiff a

   warning, and did reach out to DOJ Criminal Division’s General Counsel about options

   available to management with respect to Plaintiff’s employment.

64. Defendant denies except to admit that, after Plaintiff’s performance review and after she

   brought her newborn child to court while on official business, her Section Chief
    Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 9 of 14



   contacted DOJ Criminal Division’s General Counsel about Plaintiff’s continued

   employment after her probationary period.

65. Defendant denies the fourth sentence and admits the remainder of the paragraph.

66. Admitted.

67. Defendant denies the allegations in this paragraph, except to admit that Plaintiff was

   informed that her employment was not being extended beyond the probationary period

   on the same day as the sentencing hearing before Judge Chutkan.

68. Denied.

69. Admitted.

70. As to the first sentence of the paragraph, Defendant denies except to admit that Plaintiff

   received a Satisfactory rating on her performance evaluation. As to the second sentence

   of the paragraph, Defendant admits that the quoted language appears in Section

   employee review documents, but respectfully refers the Court to the text of the

   document for a full and accurate statement of its contents.

71. Defendant denies except to admit that the performance review documents specify the

   performance expectations for the various ratings, including those required to achieve a

   Satisfactory rating, and that Plaintiff’s Section Chief approved her performance

   evaluation.

72. Defendant denies except to admit that new Section attorneys most often receive

   Satisfactory ratings at their first annual review.
       Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 10 of 14



   73. Defendant admits that the allegations consist of quotes from Plaintiff’s performance

       evaluation, but respectfully refers the Court to the text of the evaluation for a full and

       accurate statement of its contents.

   74. Denied.

   75. Defendant denies except to admit that Plaintiff was the only member of her hiring cohort

       whose employment was not extended beyond the first year, including those who also

       received Satisfactory ratings.

   76. Defendant denies except to admit that Plaintiff was the only member of her hiring cohort

       who did not have her term of employment extended at the end of her first year.

77-82. Denied.

   83. Defendant denies except to admit that Ray Hulser, who has held various senior positions

       in the Section and the Criminal Division, told Plaintiff that the Section had never

       previously hired anyone like Plaintiff—an attorney from a private law firm lacking in

       prosecutorial experience—and referenced another Black female attorney in the Section

       to clarify that his comment did not refer to Plaintiff’s sex or race. Defendant further

       avers that Plaintiff herself confirmed to a room full of Section personnel that she

       understood that Mr. Hulser’s comment did not relate to her race or sex.

   84. Denied.

   85. Denied.

   86. Defendant lacks knowledge or information sufficient to admit or deny the allegations in

       this paragraph.
      Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 11 of 14



  87. As to the first sentence of this paragraph, denied. Defendant lacks knowledge or

      information sufficient to admit or deny the remaining allegations in this paragraph.

  88. Defendant incorporates by reference the responses to paragraphs 1-87 of the Complaint

      as well as to any unnumbered allegations.

  89. This paragraph consists of Plaintiff’s legal conclusion regarding the effect of Title VII,

      to which no response is required, but insofar as one is deemed necessary, denied.

  90. This paragraph consists of Plaintiff’s legal conclusion regarding the application of Title

      VII, to which no response is required, but insofar as one is deemed necessary, denied.

  91. Denied.

  92. Defendant denies except to admit that Plaintiff contacted DOJ Human Resources on or

      about August 30, 2017.

  93. As to the first sentence of this paragraph, denied. As to the second sentence of this

      paragraph, Defendant denies except to admit that Plaintiff’s Section Chief wrote a

      memorandum on September 11, 2017, recommending that Plaintiff’s term of

      employment not be extended, which was adopted the following day by DOJ’s Office of

      Attorney Recruiting and Management.

94-97. Denied.

  98. Defendant incorporates by reference the responses to paragraphs 1-97 of the Complaint

      as well as to any unnumbered allegations.

  99. This paragraph consists of a legal conclusion regarding the effect of Title VII, to which

      no response is required, but insofar as one is deemed necessary, denied.
       Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 12 of 14



  100. This paragraph consists of a legal conclusion regarding the application of Title VII to

      DOJ, to which no response is required, but insofar as one is deemed necessary, denied.

  101. Defendant admits that Plaintiff is a woman and mother. Defendant lacks knowledge or

      information sufficient to admit or deny the remaining allegations in this paragraph.

102-107. Denied.

  108. Defendant incorporates by reference the responses to paragraphs 1-107 of the Complaint

      as well as to any unnumbered allegations.

  109. Denied.

  110. This paragraph consists of a legal conclusion regarding the application of Title VII to

      DOJ, to which no response is required, but insofar as one is deemed necessary, denied.

  111. Defendant admits that Plaintiff is a woman who was pregnant and gave birth in 2016.

      The remainder of this paragraph consists of a legal conclusion regarding the application

      of Title VII to Plaintiff, to which no response is required, but insofar as one is deemed

      necessary, denied.

  112. Denied.

  113. Denied.

  114. Defendant incorporates by reference the responses to paragraphs 1-113 of the Complaint

      as well as to any unnumbered allegations.

  115. This paragraph consists of a legal conclusion regarding the effect of Title VII, to which

     no response is required, but insofar as one is deemed necessary, denied.
       Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 13 of 14



  116. This paragraph consists of a legal conclusion regarding the application of Title VII to

       DOJ, to which no response is required, but insofar as one is deemed necessary, denied.

  117. Denied.

  118. Defendant incorporates by reference the responses to paragraphs 1-117 of the Complaint

       as well as to any unnumbered allegations.

  119. Admitted.

  120. This paragraph consists of a legal conclusion regarding the effect of Title VII, to which

       no response is required, but insofar as one is deemed necessary, denied.

  121. This paragraph consists of a legal conclusion regarding the application of Title VII to

       DOJ, to which no response is required, but insofar as one is deemed necessary, denied.

  122. Denied.

  123. Denied.

  124. This paragraph consists of Plaintiff’s prayer for relief, to which no response is required,

       but insofar as one is deemed necessary, denied.

  125. This paragraph consists of Plaintiff’s demand for a jury trial, to which no response is

       required, but insofar as one is deemed necessary, denied.

Dated: July 13, 2021                          Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General
                                              Civil Division

                                              CARLOTTA WELLS
                                              Deputy Director, Federal Programs Branch
Case 1:21-cv-00411-CKK Document 13 Filed 07/12/21 Page 14 of 14



                                    /s/ Gary Feldon
                            GARY D. FELDON (D.C. Bar # 987142)
                            Trial Attorney
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W., Room 11104
                            Washington, DC 20530
                            Tel: (202) 598-0905
                            Email: gary.d.feldon@usdoj.gov

                            Counsel for Defendant
